 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAMBRI SEAN JOHNSON, Sr.,                           No. 2:16-cv-387-JAM-EFB P
12                        Plaintiff,
13            v.                                          FINDINGS AND RECOMMENDATIONS
14    DR. MOHAMED IBRAHIM, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding in forma pauperis and without counsel in an action

18   brought under 42 U.S.C. § 1983. He has filed a “motion for immediate injunction” wherein he

19   requests that the court order prison officials to return a typewriter that they confiscated. ECF No.

20   36. He claims that an injury – ostensibly the one to his right hand at issue in this litigation –

21   renders it difficult for him to “write more than two pages without suffering severe pain in the

22   wrist and fingers . . . .” Id. at 1. For the reasons stated hereafter, it is recommended that the

23   motion be denied.

24                                               Legal Standard

25          A preliminary injunction represents the exercise of a far-reaching power not to be

26   indulged except in a case clearly warranting it. Dymo Indus. v. Tapeprinter, Inc., 326 F.2d 141,

27   143 (9th Cir. 1964). To be entitled to preliminary injunctive relief, a party must demonstrate

28   “that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in the
                                                         1
 1   absence of preliminary relief, that the balance of equities tips in his favor, and that an injunction
 2   is in the public interest.” Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009) (citing
 3   Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7 (2008)). The Ninth Circuit has also held
 4   that the “sliding scale” approach it applies to preliminary injunctions—that is, balancing the
 5   elements of the preliminary injunction test, so that a stronger showing of one element may offset
 6   a weaker showing of another—survives Winter and continues to be valid. Alliance for the Wild
 7   Rockies v. Cottrell, 622 F.3d 1045, 1050 (9th Cir. 2010). “In other words, ‘serious questions
 8   going to the merits,’ and a hardship balance that tips sharply toward the plaintiff can support
 9   issuance of an injunction, assuming the other two elements of the Winter test are also met.” Id.
10                                                  Analysis
11          As an initial matter, plaintiff has failed to address any of the elements which the court is
12   required to weigh in deciding whether to issue a preliminary injunction. That is, he has not
13   offered argument or evidence indicating that he is likely to succeed on the merits, that he is likely
14   to suffer irreparable harm absent injunctive relief, that the balance of equities tips in his favor, or
15   that the injunction is in the public interest. See Selecky, 586 F.3d at 1127. Most crucially, the
16   court has no medical evidence before it which confirms either that: (1) plaintiff suffers from a
17   severe medical condition which inhibits his ability to write; or (2) that provision of a typewriter is
18   medically necessary or appropriate to permit him access to the courts. The court also notes that
19   there is no constitutional right to provision of a typewriter in prison. See Lindquist v. Idaho State
20   Bd. of Corrections, 776 F.2d 851, 858 (9th Cir. 1985) (“The existence or condition of the library’s
21   typewriters is irrelevant, as the Constitution does not require that they be made available to
22   inmates.”). Finally, plaintiff avers that he is still in the process of exhausting prison grievance
23   procedures on this issue. ECF No. 36 at 1-2. Absent strong evidence that the courthouse doors
24   would be closed to plaintiff if his motion were not granted, the court is disinclined to pre-empt the
25   internal grievance procedures which afford prison officials first opportunity to address problems
26   without court intervention.
27          The foregoing analysis should not be taken as an indication that the court is unsympathetic
28   to the litigative difficulties facing prisoners – especially those with health issues. To that end, the
                                                         2
 1   court is receptive to reasonable requests for extensions of time. If, as plaintiff indicates, he can
 2   only write two pages without suffering pain (ECF No. 1 at 1), he may seek extensions in order to
 3   write at a more gradual pace and still comply with the court’s deadlines.
 4                                                Conclusion
 5          For the foregoing reasons, it is RECOMMENDED that plaintiff’s motion for preliminary
 6   injunction (ECF No. 36) be DENIED.
 7          These findings and recommendations are submitted to the United States District Judge
 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 9   after being served with these findings and recommendations, any party may file written
10   objections with the court and serve a copy on all parties. Such a document should be captioned
11   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
12   within the specified time may waive the right to appeal the District Court’s order. Turner v.
13   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
14   DATED: September 24, 2019.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
